DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/29/2021 in which claims 4 and 22 are currently amended. By this amendment. Claims 2-23 are still pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT 10,291,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-23 (renumbered 1-22) are allowed over the prior art of record.
Reasons for allowance were already given in parent application 15/053,292 now USPAT 10,291,056.
The following is an examiner's statement of reasons for allowance:The elements of independent claims 2 and 13 were not found through a search ofthe prior art, nor were they considered obvious by the examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:As in claim 2, "wherein the image data comprises a series of image frames; and one or more processors of the radio frequency wireless power transmitter configured to: detect motion of an object towards the transmission field by applying motion tracking analysis on the series of image frames; and send instructions to cause adjustments to transmission of one or more radio 
Dependent claims 3-12 are allowed for the same reasons due to their direct or indirect dependencies from parent claim 2.
Claim 13 recites substantially the same limitations and is therefore allowed for the same reasons.
Dependent claims 14-23 are allowed for the same reasons due to their direct or indirect dependencies from parent claim 13.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 5, 2021